DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 62/697912, 62/697915, 62/697919, 62/697922, 62/697930, 62/697938, 62/697940, 62/697946, 62/697952, 62/697957, 62/697960, 62/697962, 62/697965, 62/697969, and 62/697971 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of claims 2-9, 11-15, and 17-20 are not described in any of the specifications of the prior-filed applications listed above to provide adequate support in the manner provided by 35 U.S.C. 112(a). Accordingly, claims 2-9, 11-15, and 17-20 are not entitled to the benefit of the prior filed applications listed above.
For the purposes of examination, regarding the received benefit:
Claims 1, 10, and 16 are given the benefit of the prior-filed Application Nos. 62/697912, 62/697915, 62/697919, 62/697922, 62/697930, 62/697938, 62/697940, 62/697946, 62/697952, 62/697957, 62/697960, 62/697962, 62/697965, 62/697969, and 62/697971, all with a filing date of 07/13/2018
Claims 2-9, 11-15, and 17-20 are given the benefit of the prior-filed Application No. PCT/US19/41720, with a filing date of 07/12/2019
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 05/19/2020, 03/05/2021, and 02/09/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
This action is in response to claims filed on 02/20/2020. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color; specifically, Fig. 22A and Fig. 26A. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract does not appear to describe the subject matter of the currently filed claims. Additionally, the abstract contains phrases which can be implied; specifically, line 3 “image data may be obtained…”, line 7 “techniques may be employed…”, line 8 “vehicle may change…”, and line 9 “model may be updated…”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On pages 50-52 of the instant specification, the numbering of the paragraphs goes from [0200], which begins on pg. 49, subsequently to [00100], which begins on pg. 50, continues with the numbering of [00101]-[00107] from pgs. 50-52, and resumes the previous numbering with [0201] on pg. 52
Appropriate correction is required.
Claim Objections
Claims 1, 3, 5, 10-12, and 16-18 are objected to because of the following informalities:
Claim 1 line 5, claim 10 line 9, and claim 16 line 7 “a second portion of the edge” should read “a portion of the edge”. There is no “first portion of the edge” recited in the claim, as the previously recited “portion” is “of the image data”. For even further clarity, Examiner suggests amending “portion of the image data” to read “image data portion”, and amending “second portion of the edge” to read “edge portion”
Claim 1 line 6, claim 10 line 10, and claim 16 line 8 “second portion” should read “portion of the edge” to maintain consistent terminology and to ensure clarity, as explained above
Claim 3 line 1, claim 11 line 3, and claim 17 line 4 “provide” should read “provides”
Claim 4 line 1, claim 12 line 1, and claim 18 line 2 “second portion of the edge” should read “portion of the edge” to maintain consistent terminology and to ensure clarity, as explained above
Claim 5 line 1 “The method of claim 4, wherein the location” should read “The method of claim 4, further comprising, when the location”
Claim 12 line 3 and claim 18 lines 3-4 “image, and wherein the location” should read “image; and, when the location”
	Appropriate correction is required.

NOTE: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04). The claim 8, claim 14, and claim 20 limitation “wherein the first vehicle automatically steers between the two or more points defining a first lane and the two or more points defining a second lane”, the claim 9 “wherein the first vehicle automatically steers to maintain a path of the first vehicle a predetermined number of pixels from the two or more points defining a first lane”, and the claim 15 limitation “wherein the first vehicle automatically steers to maintain the two or more points defining a first lane a predetermined number of pixels from a center of the image” each amount to a “whereby” clause and simply express an intended result of a process step positively recited. Specifically, the above-stated limitations of claims 8-9, 14-15, and 20 simply express the intended result of the positively recited method steps in claims 1-7; i.e., the intended result of having the first vehicle automatically steer between the points defining a first and a second lane and maintain a path a predetermined number of pixels from the points defining a first lane. It has been noted by the court that a “whereby” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04). Additionally, according to the current language of claims 8-9, 14-15, and 20, the first vehicle is not required to perform the recited functions, and thus makes optional the recited steps to be performed. Therefore, the limitations of claims 8-9, 14-15, and 20 recited above will not be given patentable weight.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 11, and 17, the terms “a portion”, “an edge”, and “a lane” are unclear. It is unclear if the terms are referring to the same “portion”, “edge”, and “lane” as recited previously in the claim, or if they refer to a different “portion”, “edge”, and “lane”. Therefore, the claims are rendered indefinite.
	Claims 3-9, claims 12-15, and claims 18-20 are rejected based on rejected base claim 2, claim 11, and claim 17, respectively, for the same rationale as recited above.
Regarding claims 4, 12, and 18, the terms “a second portion” and “a point” are unclear. It is unclear if the term “second portion” is referring to the same “second portion” recited previously in the claim, or to a different “second portion”; and if the term “point” is referring to one of the “set of two or more points” recited previously in the claim, or to a different “point”. Therefore, the claims are rendered indefinite.
	Claims 5-9, claims 13-15, and claims 19-20 are rejected based on rejected base claim 4, claim 12, and claim 18, respectively, for the same rationale as recited above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 8-9, 14-15, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, as described above in NOTE, the limitations recited in claims 8-9, 14-15, and 20 each amount to a “whereby” clause that simply expresses an intended result of a process step positively recited and suggests or makes optional but does not require steps to be performed, which do not limit the scope of the claims (MPEP 2111.04).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject matter eligibility utilizing the 2019 Revised Patent Subject Matter Eligibility Guidance is described below.

STEP 1: STATUTORY CATEGORIES
Claims 1-20 do fall into at least one of the four statutory subject matter categories.

STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 line 4, claim 10 line 8, and claim 16 line 6 “determining if a portion of the image data includes an edge defining a lane” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgement)
Claim 1 line 5, claim 10 line 9, and claim 16 line 7 “determining if a second portion of the edge should be filtered” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgement)
Claim 1 line 6, claim 10 line 10, and claim 16 line 8 “filtering the second portion from the image data” recite(s) an abstract idea belonging to the groupings of mental processes (pen and paper concept) and certain methods of organizing human activity (following instructions)
Claim 2 line 2 “applying a machine learning (ML) model” and claim 3 lines 1-2 “wherein the ML model provide a set of two or more points on the lane” recite(s) an abstract idea belonging to the groupings of mental processes (pen and paper concept) and certain methods of organizing human activity (following rules or instructions)
Claim 4 lines 2-3, claim 12 lines 2-3, and claim 18 lines 2-3 “comparing the location of a point to a previous location of an associated point in a previous image” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation, pen and paper concept)
Claim 5 lines 1-2, claim 12 lines 3-4, and claim 18 lines 3-5 “wherein the location and the previous location deviate by more than a predetermined threshold, filtering out the point” recite(s) an abstract idea belonging to the groupings of mental processes (observation, evaluation, and judgement) and certain methods of organizing human activity (following rules or instructions)
Claim 11 lines 2-4 and claim 17 lines 2-4 “applying a machine learning (ML) model…wherein the ML model provide a set of two or more points on the lane” recite(s) an abstract idea belonging to the groupings of mental processes (pen and paper concept) and methods of organizing human activity (following rules or instructions)
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are “receiving image data from an image sensor”, a memory, and a processor. The additional element(s) do not integrate the judicial exception into a practical application because the additional element(s) do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The courts have found mere data gathering to be insignificant extra-solution activity that fails to integrate the judicial exception into a practical application and does not amount to an inventive concept (MPEP 2106.05(g)). The additional elements and limitations amount to a recitation of the words “apply it” and mere instructions to implement an abstract idea or other exception on a computer, which does not integrate the judicial exception into a practical application (MPEP 2106.05(f)). In the instant case, the limitations merely recite applying the abstract ideas of performing a judgement of data (determining if image data includes an edge), evaluating the data (determining if the edge should be filtered), and filtering the data (filtering the edge in the image data) on a computer (processor and memory). Further, the limitations amount to merely indicating a field of use or technological environment in which to apply the judicial exception which does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (2106.05(h)). In the instant case, the limitations merely amount to an indication to apply the judicial exceptions in the field of vehicle image processing using computer functions.

STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception. As described above, the additional elements do not add more than insignificant extra-solution activity to the judicial exception, are not more than mere instructions to implement an abstract idea or other exception on a computer, and generally link the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(f)-(h)). Further, the additional elements recited in the claim(s) are well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality (MPEP 2106.05(d)).

Based on the above analysis, claims 1-20 are not eligible subject matter and are rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 10-11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunn et al. (US 2013/0208945 A1).
Regarding claim 1, Nunn discloses “A method comprising: receiving image data from an image sensor of a first vehicle (Par. [0033] lines 7-9 teaches a camera 14 configured to capture continuously an image (i.e. a sequence or series of image frames)), while in an autonomous driving mode (Par. [0003] lines 2-9 teaches various driver assistance systems include lane keep support (LKS) system with continuous steering, braking and/or drive train intervention (i.e., drive in autonomous mode)); determining if a portion of the image data includes an edge defining a lane (Fig. 2 and 3 lane markings 12a-c; Par. [0036] lines 4-6 teaches image regions of the images that meet a predetermined detection criterion for lane markings (e.g., lane edge) are identified as detected lane markings); determining if a second portion of the edge should be filtered; and filtering the second portion from the image data to smooth the edge of the lane (Par. [0008] lines 1-3 teaches at least one test zone of the image is defined for each detected lane marking; Par. [0009] lines 1-2 and 12-13 teaches overcoming unclear situations by division of the detected lane markings into various categories, and the actual valid markings can be filtered out from all potential lane markings or marking candidates)”.
Regarding claim 2, Nunn discloses all the limitations of claim 1 above, and further discloses “wherein determining if a portion of the image data includes an edge defining a lane comprises applying a machine learning (ML) model to analyze the image for the edge (Par. [0022] lines 1-3 teaches the classification method uses a neuronal network and/or a support vector machine that enables “teaching” of the system)”.
Regarding claim 3, Nunn discloses all the limitations of claim 2 above, and further discloses “wherein the ML model provide a set of two or more points on the lane that define a location of the lane in the image (Par. [0019] lines 1-6 teaches for each detected lane marking there is defined a set of several test zones that in each case correspond to the position of a tracked lane marking at different distances from the vehicle, and the lane marking is assessed at multiple points along its course)”.
Regarding claim 10, Nunn discloses “A system comprising: a memory; a processor in communication with the memory wherein the processor executes instructions stored in the memory, which cause the processor to execute a method (Par. [0026] lines 2-5 teaches a device for the detection and tracking of lane markings from a motor vehicle having a data processing device that is designed to carry out the method), the method comprising: receiving image data from an image sensor of a first vehicle (Par. [0033] lines 7-9 teaches a camera 14 configured to capture continuously an image (i.e. a sequence or series of image frames)), while in an autonomous driving mode (Par. [0003] lines 2-9 teaches various driver assistance systems include lane keep support (LKS) system with continuous steering, braking and/or drive train intervention (i.e., drive in autonomous mode)); determining if a portion of the image data includes an edge defining a lane (Fig. 2 and 3 lane markings 12a-c; Par. [0036] lines 4-6 teaches image regions of the images that meet a predetermined detection criterion for lane markings (e.g., lane edge) are identified as detected lane markings); determining if a second portion of the edge should be filtered; and filtering the second portion from the image data to smooth the edge of the lane (Par. [0008] lines 1-3 teaches at least one test zone of the image is defined for each detected lane marking; Par. [0009] lines 1-2 and 12-13 teaches overcoming unclear situations by division of the detected lane markings into various categories, and the actual valid markings can be filtered out from all potential lane markings or marking candidates)”.
Regarding claim 11, Nunn discloses all the limitations of claim 10 above, and further discloses “wherein determining if a portion of the image data includes an edge defining a lane comprises applying a machine learning (ML) model to analyze the image for the edge (Par. [0022] lines 1-3 teaches the classification method uses a neuronal network and/or a support vector machine that enables “teaching” of the system), and wherein the ML model provide a set of two or more points on the lane that define a location of the lane in the image (Par. [0019] lines 1-6 teaches for each detected lane marking there is defined a set of several test zones that in each case correspond to the position of a tracked lane marking at different distances from the vehicle, and the lane marking is assessed at multiple points along its course)”.
Regarding claim 16, Nunn discloses “A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method (Par. [0026] lines 2-5 teaches a device for the detection and tracking of lane markings from a motor vehicle having a data processing device that is designed to carry out the method), the method comprising: receiving image data from an image sensor of a first vehicle (Par. [0033] lines 7-9 teaches a camera 14 configured to capture continuously an image (i.e. a sequence or series of image frames)), while in an autonomous driving mode (Par. [0003] lines 2-9 teaches various driver assistance systems include lane keep support (LKS) system with continuous steering, braking and/or drive train intervention (i.e., drive in autonomous mode)); determining if a portion of the image data includes an edge defining a lane (Fig. 2 and 3 lane markings 12a-c; Par. [0036] lines 4-6 teaches image regions of the images that meet a predetermined detection criterion for lane markings (e.g., lane edge) are identified as detected lane markings); determining if a second portion of the edge should be filtered; and filtering the second portion from the image data to smooth the edge of the lane (Par. [0008] lines 1-3 teaches at least one test zone of the image is defined for each detected lane marking; Par. [0009] lines 1-2 and 12-13 teaches overcoming unclear situations by division of the detected lane markings into various categories, and the actual valid markings can be filtered out from all potential lane markings or marking candidates)”.
Regarding claim 17, Nunn discloses all the limitations of claim 10 above, and further discloses “wherein determining if a portion of the image data includes an edge defining a lane comprises applying a machine learning (ML) model to analyze the image for the edge (Par. [0022] lines 1-3 teaches the classification method uses a neuronal network and/or a support vector machine that enables “teaching” of the system), and wherein the ML model provide a set of two or more points on the lane that define a location of the lane in the image (Par. [0019] lines 1-6 teaches for each detected lane marking there is defined a set of several test zones that in each case correspond to the position of a tracked lane marking at different distances from the vehicle, and the lane marking is assessed at multiple points along its course)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-9, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nunn et al. (US 2013/0208945 A1) in view of Kuehnle et al. (JP 2011118889 A).
Regarding claim 4, Nunn teaches all the limitations of claim 3, however Nunn does not explicitly teach “wherein determining if a second portion of the edge should be filtered comprises comparing the location of a point to a previous location of an associated point in a previous image”.
	From the same field of endeavor, Kuehnle teaches “wherein determining if a second portion of the edge should be filtered comprises comparing the location of a point to a previous location of an associated point in a previous image (Par. [0018] lines 2-15 teaches receiving an image of the road ahead and determining one or more regions of interest (ROI) in the image where road markings or road boundaries are expected using previous image information, processing row by row within the ROI to detect road markings and road boundary fragments, and filtering the sign/boundary fragments; Par. [0040] lines 10-12 teaches checking the likelihood of detection of a road sign in the current image frame in terms of expected deviation and image position relative to the image position of the detected road sign in one or more previous image frames (i.e., comparing the location of the road marking in the current image with the location of the road marking in the previous image))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Nunn to incorporate the teachings of Kuehnle to have the determining if a second portion of the edge should be filtered taught by Nunn comprise comparing the location of a point to an associated point location in a previous image as taught by Kuehnle.
	The motivation for doing so would be to reduce false alarm generation by the controller by enhancing its ability to properly detect road markings or boundaries (Kuehnle, Par. [0015] lines 9-10).
Regarding claim 5, the combination of Nunn and Kuehnle teaches all the limitations of claim 4 above, and further teaches “wherein the location and the previous location deviate by more than a predetermined threshold, filtering out the point as defining the location of the lane (Kuehnle, Par. [0018] lines 2-15 teaches receiving an image of the road ahead and determining one or more regions of interest (ROI) in the image where road markings or road boundaries are expected using previous image information, processing row by row within the ROI to detect road markings and road boundary fragments, and filtering the sign/boundary fragments; Par. [0040] lines 10-12 teaches checking the likelihood of detection of a road sign in the current image frame in terms of expected deviation and image position (predetermined threshold) relative to the image position of the detected road sign in one or more previous image frames (i.e., checking if the location of the road marking in the current image corresponds to the location of the road marking in the previous image within expected deviation))”.
Regarding claim 6, the combination of Nunn and Kuehnle teaches all the limitations of claim 5 above, and further teaches “wherein the two or more points are positioned at predetermined intervals along a vertical axis of the image (Nunn, Par. [0019] lines 1-6 teaches for each detected lane marking there is defined a set of several test zones that in each case correspond to the position of a tracked lane marking at different distances from the vehicle, and the lane marking is assessed at multiple points along its course)”.
Regarding claim 7, the combination of Nunn and Kuehnle teaches all the limitations of claim 6 above, and further teaches “wherein the predetermined threshold is greater for points lower in the image than points higher in the image (Kuehnle, Par. [0027] lines 1-3 and 9-10 teaches removing smaller image features once the minimum width of the lane marker is determined, a shorter filter length is used in rows near the tops of the image than in rows near the bottom of the image)”.
Regarding claim 8, the combination of Nunn and Kuehnle teaches all the limitations of claim 7 above, and further teaches “wherein the first vehicle automatically steers between the two or more points defining a first lane and the two or more points defining a second lane (Kuehnle, Par. [0009] lines 5-7 teaches the system derives substantially real-time information about the vehicle’s position on the roadway and road characteristics to assist the vehicle in lane departure warning approaches and to guide the vehicle on the roadway; Par. [0010] lines 7-8 teaches the device recognizes and selects the appropriate lane markings, generally laterally closest to the vehicle (i.e., system controls the vehicle to stay between a first lane edge and a second lane edge))”.
Regarding claim 9, the combination of Nunn and Kuehnle teaches all the limitations of claim 10 above, and further teaches “wherein the first vehicle automatically steers to maintain a path of the first vehicle a predetermined number of pixels from the two or more points defining a first lane (Nunn, Par. [0003] lines 3-9 teaches a lane departure warning (LDW) uses tracking of the lane markings to determine the position of the vehicle within the lane and emit a warning signal if it gets too close to the edge of the lane (i.e., if it gets within a predetermined number of pixels from the points defining the lane edge), and lane keeping support (LKS) systems support the driver with keeping to the present lane (maintaining a path of the vehicle a predetermined number of pixels from the lane edge) by continuous steering, braking and/or drive train intervention) (Kuehnle, Par. [0009] lines 3-7 teaches detecting the lateral offset position relative to the road boundary of the vehicle using road boundary localization information, and the system derives substantially real-time information about the vehicle’s position on the roadway and road characteristics to assist the vehicle in lane departure warning approaches (i.e., maintain a path of the vehicle a predetermined number of pixels from the lane boundary); Par. [0014] lines 15-16 teaches the lane departure detector detects and notified warning module when the video camera (vehicle) is too close to a road boundary or lane marking)”.
Regarding claim 12, Nunn teaches all the limitations of claim 11, however Nunn does not explicitly teach “wherein determining if a second portion of the edge should be filtered comprises comparing the location of a point to a previous location of an associated point in a previous image, and wherein the location and the previous location deviate by more than a predetermined threshold, filtering out the point as defining the location of the lane”.
	From the same field of endeavor, Kuehnle teaches “wherein determining if a second portion of the edge should be filtered comprises comparing the location of a point to a previous location of an associated point in a previous image (Par. [0018] lines 2-15 teaches receiving an image of the road ahead and determining one or more regions of interest (ROI) in the image where road markings or road boundaries are expected using previous image information, processing row by row within the ROI to detect road markings and road boundary fragments, and filtering the sign/boundary fragments; Par. [0040] lines 10-12 teaches checking the likelihood of detection of a road sign in the current image frame in terms of expected deviation and image position relative to the image position of the detected road sign in one or more previous image frames (i.e., comparing the location of the road marking in the current image with the location of the road marking in the previous image)), and wherein the location and the previous location deviate by more than a predetermined threshold, filtering out the point as defining the location of the lane (Par. [0018] lines 2-15 teaches receiving an image of the road ahead and determining one or more regions of interest (ROI) in the image where road markings or road boundaries are expected using previous image information, processing row by row within the ROI to detect road markings and road boundary fragments, and filtering the sign/boundary fragments; Par. [0040] lines 10-12 teaches checking the likelihood of detection of a road sign in the current image frame in terms of expected deviation and image position (predetermined threshold) relative to the image position of the detected road sign in one or more previous image frames (i.e., checking if the location of the road marking in the current image corresponds to the location of the road marking in the previous image within expected deviation))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Nunn to incorporate the teachings of Kuehnle to have the determining if a second portion of the edge should be filtered taught by Nunn comprise comparing the location of a point to an associated point location in a previous image and filtering out the point when the current location and previous location of the point deviate by more than a predetermined threshold as taught by Kuehnle.
	The motivation for doing so would be to reduce false alarm generation by the controller by enhancing its ability to properly detect road markings or boundaries (Kuehnle, Par. [0015] lines 9-10).
Regarding claim 13, the combination of Nunn and Kuehnle teaches all the limitations of claim 12 above, and further teaches “wherein the two or more points are positioned at predetermined intervals along a vertical axis of the image (Nunn, Par. [0019] lines 1-6 teaches for each detected lane marking there is defined a set of several test zones that in each case correspond to the position of a tracked lane marking at different distances from the vehicle, and the lane marking is assessed at multiple points along its course), and wherein the predetermined threshold is greater for points lower in the image than points higher in the image (Kuehnle, Par. [0027] lines 1-3 and 9-10 teaches removing smaller image features once the minimum width of the lane marker is determined, a shorter filter length is used in rows near the tops of the image than in rows near the bottom of the image)”.
Regarding claim 14, the combination of Nunn and Kuehnle teaches all the limitations of claim 11 above, and further teaches “wherein the first vehicle automatically steers between the two or more points defining a first lane and the two or more points defining a second lane (Kuehnle, Par. [0009] lines 5-7 teaches the system derives substantially real-time information about the vehicle’s position on the roadway and road characteristics to assist the vehicle in lane departure warning approaches and to guide the vehicle on the roadway; Par. [0010] lines 7-8 teaches the device recognizes and selects the appropriate lane markings, generally laterally closest to the vehicle (i.e., system controls the vehicle to stay between a first lane edge and a second lane edge))”.
Regarding claim 15, the combination of Nunn and Kuehnle teaches all the limitations of claim 11 above, and further teaches “wherein the first vehicle automatically steers to maintain a path of the first vehicle a predetermined number of pixels from a center of the image (Kuehnle, Par. [0031] lines 1-6 teaches the driver assistive device steers the vehicle back towards the center of the lane away from the road marking when the vehicle lateral distance reaches a distance threshold (i.e., steers the vehicle to stay on a path within a predetermined number of pixels (distance) from the image center (corresponding to the lane center)))”.
Regarding claim 18, Nunn teaches all the limitations of claim 17, however Nunn does not explicitly teach “wherein determining if a second portion of the edge should be filtered comprises comparing the location of a point to a previous location of an associated point in a previous image, and wherein the location and the previous location deviate by more than a predetermined threshold, filtering out the point as defining the location of the lane”.
	From the same field of endeavor, Kuehnle teaches “wherein determining if a second portion of the edge should be filtered comprises comparing the location of a point to a previous location of an associated point in a previous image (Par. [0018] lines 2-15 teaches receiving an image of the road ahead and determining one or more regions of interest (ROI) in the image where road markings or road boundaries are expected using previous image information, processing row by row within the ROI to detect road markings and road boundary fragments, and filtering the sign/boundary fragments; Par. [0040] lines 10-12 teaches checking the likelihood of detection of a road sign in the current image frame in terms of expected deviation and image position relative to the image position of the detected road sign in one or more previous image frames (i.e., comparing the location of the road marking in the current image with the location of the road marking in the previous image)), and wherein the location and the previous location deviate by more than a predetermined threshold, filtering out the point as defining the location of the lane (Par. [0018] lines 2-15 teaches receiving an image of the road ahead and determining one or more regions of interest (ROI) in the image where road markings or road boundaries are expected using previous image information, processing row by row within the ROI to detect road markings and road boundary fragments, and filtering the sign/boundary fragments; Par. [0040] lines 10-12 teaches checking the likelihood of detection of a road sign in the current image frame in terms of expected deviation and image position (predetermined threshold) relative to the image position of the detected road sign in one or more previous image frames (i.e., checking if the location of the road marking in the current image corresponds to the location of the road marking in the previous image within expected deviation))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Nunn to incorporate the teachings of Kuehnle to have the determining if a second portion of the edge should be filtered taught by Nunn comprise comparing the location of a point to an associated point location in a previous image and filtering out the point when the current location and previous location of the point deviate by more than a predetermined threshold as taught by Kuehnle.
	The motivation for doing so would be to reduce false alarm generation by the controller by enhancing its ability to properly detect road markings or boundaries (Kuehnle, Par. [0015] lines 9-10).
Regarding claim 19, the combination of Nunn and Kuehnle teaches all the limitations of claim 18 above, and further teaches “wherein the two or more points are positioned at predetermined intervals along a vertical axis of the image (Nunn, Par. [0019] lines 1-6 teaches for each detected lane marking there is defined a set of several test zones that in each case correspond to the position of a tracked lane marking at different distances from the vehicle, and the lane marking is assessed at multiple points along its course), and wherein the predetermined threshold is greater for points lower in the image than points higher in the image (Kuehnle, Par. [0027] lines 1-3 and 9-10 teaches removing smaller image features once the minimum width of the lane marker is determined, a shorter filter length is used in rows near the tops of the image than in rows near the bottom of the image)”.
Regarding claim 20, the combination of Nunn and Kuehnle teaches all the limitations of claim 19 above, and further teaches “wherein the first vehicle automatically steers between the two or more points defining a first lane and the two or more points defining a second lane (Kuehnle, Par. [0009] lines 5-7 teaches the system derives substantially real-time information about the vehicle’s position on the roadway and road characteristics to assist the vehicle in lane departure warning approaches and to guide the vehicle on the roadway; Par. [0010] lines 7-8 teaches the device recognizes and selects the appropriate lane markings, generally laterally closest to the vehicle (i.e., system controls the vehicle to stay between a first lane edge and a second lane edge))”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665